Citation Nr: 0925641	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-27 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1952 to April 
1956 and from October 1962 to November 1962.  He also had 
other than active duty service with the U.S. Air Force 
Reserves from 1959 to 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  


FINDING OF FACT

The Veteran's current bilateral hearing loss disability had 
onset during his active service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing 
loss disability have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107; 38 C.F.R. § 3.102, 3.303, 3.307, 
3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated in line of 
duty in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  In general, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 
1112, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

The term "active military, naval, or air service" includes 
active duty and any period of active duty for training in the 
Reserves during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 
C.F.R. § 3.6 (2008).  "Active military, naval, or air 
service" also includes any period of inactive duty for 
training in the Reserves during which the individual 
concerned was disabled from an injury incurred or aggravated 
in line of duty during such training.  Id.  Presumptive 
periods do not apply to active or inactive duty for training.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Service personnel records show that the Veteran served on 
active duty as an aircraft hydraulic repairman.  These 
records also show that the Veteran had service with the Air 
Force Reserves from 1959 to at 1967, again, as an aircraft 
hydraulic repairman.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the reasonable doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is 
doubt which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 C.F.R.  § 3.102.

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.  

Audiologic test results from a November 2006 VA audiology 
examination showed pure tone thresholds in the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz of 20, 20, 45, 80, and 
80 decibels, respectively.  Pure tone thresholds measured in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
65, 70, 55, 90, and 95 decibels, respectively.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and 86 percent in the left ear.  Diagnoses 
were sensorineural hearing loss of the right ear and mixed 
hearing loss of the left ear.  

This satisfies the first of the three requirements for 
service connection, the presence of the claimed disability.

Service treatment records include a March 1956 report of 
medical examination for the purpose of discharge from active 
service.  At the time of this report, service department 
audiometric testing was recorded according American Standards 
Association (ASA) rather than according to the currently 
accepted International Standards Organization (ISO)-American 
National Standards Institute (ANSI) standards.  In order to 
convert from ASA to ISO units, values are added to the 
thresholds.  This is wholly favorable to the Veteran.  

Audiometric testing results recorded in that March 1956 
report are listed, with the raw data followed by that data 
converted to ISO units in parenthesis, as follows:  Pure tone 
thresholds measured in the right ear at 500, 1000, 2000, and 
4000 Hertz were 5 (20), 5 (15), 5 (15), and 50 (55) decibels 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1000, 2000, and 4000 Hertz were -5 (10), -5 (5), -5 
(5), and -5 (0) decibels, respectively.  Essentially the same 
values were recorded in a March 1959 report of medical 
examination for the purposes of reenlistment in the Air Force 
Reserves.  

Based on the above, it appears that at separation from active 
duty in 1956, the Veteran clearly had a right ear hearing 
loss disability.  

During the May 2009 hearing, the Veteran testified that he 
was exposed to acoustic trauma while serving as an aircraft 
hydraulic mechanic during service, reporting that part of his 
job was to look for engine problems, such as leaks, while the 
aircraft engine was running.  Hearing transcript at 5-6.  He 
testified that he performed these duties without hearing 
protection.  Id. at 6.  He testified that he first became 
aware of his hearing loss after leaving his first period of 
active service and going to work for the Department of 
Defense (DOD).  Id. at 8.  He reported that he also served as 
a member of the Air Force Reserve for several years during 
which he was exposed to noise from aircraft during training.  
Id. at 9.  The Veteran testified that he was not exposed to 
aircraft noise in his civilian occupations with the DOD and 
the Federal Aviation Administration (FAA) as he worked in 
parts certification and quality control.  Id. at 11-12.  He 
also testified that he did not hunt with firearms and was not 
exposed to other acoustic trauma, such as loud music, at any 
time.  Id. at 14-15.  Finally, he testified that the first 
audiology testing he recalls post service was in 2006.  

This testimony is highly favorable to the Veteran's claim 
because it tends to show that his only exposure to acoustic 
trauma was during active service, both during active duty and 
during his Reserves duty.  

Of record is a January 2006 report of audiologic testing by a 
private physician, "R.V.N.", M.D. This report indicates a 
hearing loss disability in both ears but does not provide any 
opinion as to the cause of the hearing loss disability.  Nor 
does the November 2006 VA examination report contain an 
opinion as to the cause of the Veteran's hearing loss 
disability.  

In January 2007, the RO obtained an opinion from a VA 
audiologist as to whether the Veteran's left ear hearing loss 
disability was the result of his service.  The audiologist 
opined that it was less likely than not that his left ear 
hearing loss was the result of his active duty military 
service from 1952 to 1956.  Her rationale was that his 
service treatment records showed normal hearing in the left 
ear in 1956 and 1959 and that his later noise exposure as an 
aircraft mechanic both as a civilian and as a reservist 
likely contributed to his left ear hearing loss.  

This opinion is incomplete and based on inaccurate facts.  
The VA audiologist addressed only the Veteran's active 
service between 1952 and 1956, did not address his active 
service in 1962, and did not address the etiology of his 
right ear hearing loss disability.  Furthermore, she based 
her opinion on exposure to noise in the Veteran's civilian 
occupations but the Veteran testified that he was not exposed 
to noise in those occupations.  The Board sees no basis in 
the record for finding that the Veteran is other than 
credible.  Hence, the Board finds that the Veteran was not 
exposed to acoustic trauma in his civilian occupations.  
Indeed, based on the Veteran's credible testimony, the only 
acoustic trauma to which he was exposed was during service.  

From this audiologist's opinion it is not unreasonable to 
infer that the Veteran's left ear hearing loss was caused by 
his exposure to acoustic trauma during his active service and 
during his duties in the Air Force Reserves.  Removing her 
reliance on the inaccurate statement that he was exposed to 
acoustic trauma during his civilian occupation, her opinion 
is essentially favorable to a grant of service connection as 
she stated that his left ear hearing loss disability was due 
to his service in the Reserves.  The Board finds this 
sufficient evidence to determine that the Veteran's current 
right ear hearing loss was the result of injury in the line 
of duty during his active air service.  

As to the Veteran's left ear hearing loss, he clearly had a 
left ear hearing loss disability at separation from active 
service.  The Board finds this evidence sufficient to 
establish service connection for a left ear hearing loss 
disability.  

In conclusion, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that all criteria for service 
connection for the Veteran's bilateral hearing loss 
disability have been met.  Hence, his appeal must be granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Moreover, the only elements of a service connection claim 
that could still be disputed are the effective date and 
disability rating elements.  See Dingess v. Nicholson, 19 
Vet. App 473 (2006).  In a letter sent to the Veteran in 
February 2007, the RO informed the Veteran as to how VA 
assigns disability ratings and effective dates in the event 
that a claim to establish service connection is granted.  His 
claim was readjudicated by the RO in an August 2007 statement 
of the case and again in a November 2007 supplemental 
statement of the case, thus curing the timing defect in this 
notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Even assuming, without deciding, that any error was committed 
with respect to either the duty to notify or the duty to 
assist, such error was harmless and will not be further 
discussed.  

ORDER

Service connection is granted for a bilateral hearing loss 
disability.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


